Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claims 1 and 15 are in independent form and have been amended to incorporate features from allowable dependent claims 5 and 19, as well as intervening dependent claims 4 and 18. 
Claims 5, 6, and 19 have also been amended,
 claims 4 and 18 are cancelled, and claims 21 and 22 are new.
Claims 1-3,5-17,19-21 are pending
The rejection under 35 USC 101 is maintained.

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Regarding the rejection under 35 USC 101, Applicant argues that the claimed invention is a practical application and technical solution to a technical problem (efficiently building pallets in a warehouse environment).  (Applicant’s 11/3/22 Remarks, p.13, “Applicant’s amended claims recite: “generating, by the computing system, pallet build instructions based on the pick sequence for the aisle-based list” and “transmitting, to a computing device of a warehouse worker, data representing the pallet build instructions that, when executed by the computing device, cause the computing device to output, in a graphical user interface (GUI) display at the computing device, the pallet build instructions, wherein the pallet build instructions include a sequence of steps to be followed by the warehouse worker…”).  The examiner respectfully disagrees.
Although Applicant’s claim in great detail how instructions are generated to guide a worker to pick items and build a pallet, the invention nevertheless is directed to an abstract idea (a mental/manual process).   The end result of the invention are instructions displayed on a generic computer GUI that direct a human worker to perform physical tasks.  The examiner respectfully suggests that there are not elements beyond the abstract idea and the generic computing environment that represent an improvement to technology.  Planning a route is an abstract idea.  Planning the pallet building task is also an abstract idea. Both could be performed in a human mind and predate computing.  The improvement is to the efficiency of a human laborer, but not necessarily to a technological system.  Displaying the planned activity on a generic computer interface is not believed to make the abstract patent eligible.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3,5-17,19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1,15 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to planning a pallet build which is a mental process. Other than reciting a computing system nothing in the claims precludes the steps from being performed mentally.  But for the computer system the limitations on receiving order, identifying items in order, grouping items based on aisles, generating lists, sorting lists based on location, for each list, select first candidate item, determine whether first candidate can support a determined weight, output on GUI, determine max weight load is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.  If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further the above limitations related to planning a pallet build stripped of the identified additional elements could also be considered a “Method of Organizing Human Activity” relating to the managing human behavior and interactions (ie. providing instructions to a human to perform a task).  Thus, the claims recite an abstract idea.

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a computer system amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Collecting, analyzing and displaying information, and receiving and transmitting over a network are conventional in the computing arts.  (MPEP 2106.05h;  See also Alice v. CLS, “. Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).]   The claims are not patent eligible.

Regarding the dependent claims these claims are directed to limitations which serve to limit the analysis steps. The subject matter of claims 2/16 (receive request for new task, transmit list), 3/17 (build pallets per aisle), 5/19 (determine max weight load), 6 (margin threshold), 7/20 (determine suitability of second candidate item), 8 (first candidate is closest to front of warehouse), 9 (determine height threshold exceeded), 10 (60 inch height threshold), 11 (combine partial pallets), 12 (scoop and go pick items), 13 (minimum threshold pick quantity), 14 (select scoop and go based on greatest scoop quantity), 21/22 transmit and display route instruction and pallet build coordinates appear to add additional steps to the abstract idea, implemented by generic computers.   These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.







Conclusion




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687